Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered July 22, 1985, convicting him of assault in the first degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury’s verdict on two counts of the indictment was inconsistent or repugnant is not preserved for appellate review as there was neither an objection to the manner of submission of this case to the jury nor was any objection registered before the jury was discharged (see, CPL 470.05; People v Alfaro, 66 NY2d 985; People v Satloff, 56 NY2d 745, rearg denied 57 NY2d 674; People v Burford, 105 AD2d 752). Under the circumstances of this case, we decline to exercise our interest of justice jurisdiction to review this issue.
The evidence adduced at the trial was sufficient as a matter of law to sustain the defendant’s convictions (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, J. P., Eiber, Sullivan and Harwood, JJ., concur.